DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of sodium dodecyl sulfate, copolymer of poly(N vinyl caprolactam) and poly(N vinyl pyrrolidone), dispersing agent contacted with the fluid as a solution and waste water is in an injection reservoir in the reply filed on 7/8/19 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/19.

Priority
As previously set forth: The claims have a priority date of that of the filing of the provisional application dated 6/2/17.

Response to Argument/Amendments
Arguments drawn to Acosta are moot since Acosta has been withdrawn as a reference, due to amendment.  
Applicant argues claim 1 does not claim the intended use of the fluid, but requires wherein the produced water is injected into a well.  Applicant argues the 
The Examiner disagrees.  Precipitation is not required to be recognized by the reference in order for the references to render the claims prima facie obvious.  Duncum adds surfactants and/or dispersants to the inhibitor composition.  Dispersants are used to disperse things and if precipitants were present they would implicitly be dispersed therein.  Duncum recognizes adding the inhibitor/dispersant to drilling muds put down a well.  Duncum recognizes adding the inhibitor/dispersant in continuous or batch conditions.  Duncum recognizes adding inhibitors to mud tanks at the wellhead.  Baugh and Zamfes discloses that it is well known to circulate drilling mud from the mud tank, through the wellbore and back up to the mud tank for reuse.  Thus, it is prima facie obvious to inject the inhibitor/dispersant into a mud tank that has produced drilling fluid and reuse/reinject said fluid into the well.  After the inhibitor has been injected, the inhibitor will be present when the fluid returns to the mud pit where more inhibitor can be added.  Applicant’s arguments therein are thusly not found persuasive.  Arguments drawn to Potisek are not found persuasive since Duncum (and Baugh and Zamfes) are not deficient for reasons set forth above.  As such the rejection continues as set forth below.

Claim Rejections - 35 USC § 112
Rejection over Claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject is overcome by cancellation of the claim.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection over Claims 1, 10-17, 19, 22-24 under 35 U.S.C. 103 as being unpatentable over Duncum (US 6251836) in view of Acosta (US 2016/0362595) is withdrawn due to amendment.

Claims 1, 10-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncum (US 6251836) in view of Baugh (US 2012/0205561), Zamfes (US 2009/0021262) and Frantz (US 2014/0011712).
Duncum discloses hydrate inhibitor compositions (title).  The hydrate inhibitor composition comprises a polymer hydrate inhibitor such as a copolymer of N-vinyl omega caprolactam and N-vinyl pyrrolidone, which may be formed from grafting monomer (b) N-vinyl pyrrolidone onto a homopolymers of (a) N-vinyl caprolactam.  Such would result in a copolymer of poly(N-vinyl pyrrolidone)-co-poly(N-vinyl caprolactam) (Column 2 lines 32-50) and meets the polymer hydrate inhibitor of claim 1.  The polymer inhibitor is element (i) in Duncum.  Other elements (ii) and (iii) may be added (abstract).  Elements (ii) and (iii) may be added to the overall formulation as an aqueous solution (Column 5 lines 15-20).  When such occurs, the final formulation of additive with (i), (ii) and (iii) will be aqueous based.  “low dose” is deemed to be met since the polymer of 
Duncum discloses wherein the additive is used to inhibit hydrate formation during drilling (Column 9 lines 40-43), thus implying its addition prior or during injection in the well.  Duncum discloses the additive can also be added continuously or batchwise into a conduit (pipe) upstream of where conditions occur (Column 9 lines 47-50) and during the transportation of fluids from oil and gas wells (Column 9 lines 39-41), thus Duncum discloses wherein the additive can also be added to fluids that have been produced from a well.  Duncum further discloses wherein the inhibitors are added to the drilling mud in the mud tank at the wellbore (Column 10 lines 1-3), such meets the holding tank and/or stationary holding apparatus of claim 1.
Duncum includes elements as set forth above.  Duncum discloses injecting the inhibitors in the mud tank but does not disclose if the mud tank comprises produced fluid.
Zamfes discloses apparatus and probes for measuring drill cuttings (abstract).  In the background therein Zamfes discloses that during drilling of a well, mud is circulated downhole to carry away drill cuttings.  In active mud systems, the mud is circulated in a loop, e.g, pumped from the mud tank (e.g. the tank disclosed by Duncum) downhole through the drill bit, back up the annulus and back to the mud tank wherein cuttings and fines are separated and the mud is reconstituted and reused [0004].  Zamfes is thusly evidence that the mud tank is used for circular flow down the wellbore, back up and around.

Zamfes and Baugh are both evidence that the mud tank is used not only for fresh/new mud but also for reuse/recycling of the drilling mud produced from the well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cycle the drilling mud from the mud tank of Duncum downhole, return the used drilling mud to the mud tank, and reuse again down the well, as taught by Zamfes and Baugh, since this is a recognized way in the art to drill wellbores.
Thus, when adding inhibitors to the mud tank in Duncum, in light of Zamfes and Baugh, after the first circulation of the fluid, the produced “waste” mud fluid would already have some amount of the inhibitors therein.  Since Duncum recognizes adding the composition to drilling fluids during drilling operations (Column 9 lines 42-43) as well as to fluids being produced from oil and gas wells (Column 9 lines 40-41) and since one would recognize that there may be some may leak off into the formation and/or consumption of the inhibitor during injection/circulation, it is prima facie obvious to add more to the drilling fluid as needed as it is being circulated through the mud tank, downhole and back to the surface.  Adding such batchwise or continuously would also be prima facie obvious since these are two known methods of addition taught in Duncum.

Frantz discloses drilling fluid compositions (abstract) wherein the drilling fluid may be oil based [0025].  Examples of oil based fluids includes all-oil-based fluids [0026] and invert oil emulsions [0027].  Oil based invert emulsion base fluids comprise water.  The drilling fluids may comprise gas hydrate inhibitors [0029], thus akin to Duncum.  Frantz thusly teaches both these types of oil based fluids to be suitable for the intended use of Duncum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Duncum the use of invert oil emulsions, as taught by Frantz, since they are recognized in the art to be suitably known oil based fluids.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
When circulating and producing an invert emulsion drill fluid from a well and treating it in the mud pit, one would thusly be treating “produced waste water”, e.g. drilling mud comprising water that is produced from the wellbore.  Further, it is noted that additional water would implicitly also be produced from the well, see Column 1 lines 29-31, 38-40 of Duncum, thus the drilling fluid that is circulated out of the wellbore meets the claimed produced waste water.
Adding the additive formulation to the produced/removed fluid comprising water and gas that contains a hydrate inhibitor (e.g. the fluid from oil and gas wells of Duncum that has a hydrate inhibitor already therein) in any order, e.g. hydrate inhibitor first and 
Such meets the requirements of claims 1, 10-14.  Regarding claims 15-16, see the discussion above about additives (ii) and (iii), therein they may be undiluted or in solution.  When adding other components such as the dispersant, such would be prima facie obvious to add either undiluted (as native solid or liquid depending on how it was bought/stored) or diluted in water (e.g. a solution), thus rendering obvious the requirements of claims 15-16.  
The dispersant is added in amounts from 1-10 wt% of the formulation, the formulation being additives (i), (ii) and (iii).  Additives (i), (ii) and (iii) may be in a ratio of 25:20:50, or 25%:20%:50% respectively.  Herein using 1 wt% dispersant to 25% additive (i) (the polymer hydrate inhibitor) calculates to 4 wt% dispersant based on polymer hydrate inhibitor (1/25*100) and such meets claim 17.  The entire additive of (i), (ii) and (iii) may also be called the polymeric low dose hydrate inhibitor, thus 25:20:50 adds up to 95% of the additive.  1% of 95% is about 1% dispersant based on the polymer hydrate inhibitor additive.  Elements above meet the requirements of claims 19, 22-23.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncum in view of Baugh, Zamfes and Frantz in further view of Potisek (WO 2016/089599).

Potisek discloses proppant compositions for subterranean formations (title, abstract).  Said compositions comprise a dispersing agent (page 8 line 15).  A dispersing agent means an agent that aids in the formation or stabilization of a dispersion (page 8 lines 15-20).  Dispersing agents are disclosed by Potisek to also be called surfactants (page 8 line 19).  Potisek discloses that the dispersing agent can be stearic acid (page 9, line 7), sodium lauryl sulfonate (also known as sodium dodecyl sulphonate) (page 9 lines 19-20), both overlapping the dispersants taught by Duncum, or sodium dodecyl sulfate (page 9 line 17-18).  Potisek thusly teaches stearic acid, sodium dodecyl (lauryl) sulphonate and sodium dodecyl sulfate to function equivalently as dispersants in subterranean formations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Duncum, Baugh, Zamfes and Frantz the use of sodium dodecyl sulfate, as taught by Potisek, since it is recognized in the art of dispersants for subterranean formations to function equivalently to stearic acid and sodium dodecyl sulphonate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.